Citation Nr: 1729484	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  03-36 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel







INTRODUCTION

The Veteran had active military service from May 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for schizophrenia.

In an April 2014 decision, the Board denied the Veteran's claim of entitlement to service connection for schizophrenia.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in April 2015, which indicated that the Board erred in relying upon a VA examination that was found to be inadequate for rating purposes.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  By an Order dated in April 2015, the Court granted the Joint Motion and remanded the matter for readjudication in accordance with its instructions.

In September 2015, the Board remanded the Veteran's claim to provide him with an adequate VA examination.  The RO continued the denial of the claim, as reflected in the February 2017 Supplemental Statement of the Case (SSOC), and returned the claim to the Board for further appellate review.  There was substantial compliance with the Board's September 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As part of his October 2007 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a February 2009 Statement, the Veteran's representative indicated that he wished to withdraw his request.  Accordingly, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's schizophrenia had its onset during his active military service.


CONCLUSION OF LAW

The criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.384 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, service connection requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain "chronic diseases," such as schizophrenia, may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

When chronicity in service, or during the applicable presumptive period, is not adequately supported, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and, (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may also be granted on a secondary basis for a condition that is not directly caused by the Veteran's service.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, the evidence must demonstrate an etiological relationship between (1) a service-connected disability or disabilities and (2) the condition said to be proximately due to the service-connected disability or disabilities.  Buckley v. West, 12 Vet. App. 76, 84 (1998); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  In addition, secondary service connection may also be found in certain instances when a service-connected disability aggravates another condition.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Thus, service connection may be established either by showing (1) direct service incurrence or aggravation, (2) an etiological relationship between the claimed condition and a service-connected disability, or (3) using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

II.  Service Connection for Schizophrenia

The Veteran seeks service connection for schizophrenia.  He argues that his current disability is related to an in-service incident where he was knocked to the ground, kicked several times in the head, and lost consciousness during an altercation with a fellow service member.  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the most probative evidence supports a finding that the Veteran's schizophrenia had its onset during his active military service and, therefore, the appeal will be granted.

The Board will begin by addressing direct service connection.

As noted above, the first element of direct service connection requires medical evidence of a current disability.  Here, a current diagnosis of schizophrenia has been established.  See August 2016 VA examination.  Therefore, the Veteran has satisfied the first element of service connection.

As previously mentioned, the second element of direct service connection requires medical evidence or, in certain circumstances, lay evidence of in-service incurrence or aggravation of an injury or disease.

A June 1972 service treatment record reflects that a mental status examination revealed no evidence of psychosis or severe neurosis.  The Veteran was noted as being oriented as to time, place, and person; and there was no evidence of physiological withdrawal symptoms of physical dependency.  He was found to be sane, competent, and responsible for his behavior from a "medicolegal" standpoint.

A November 1973 service treatment record reflects that the Veteran was injured during a fight the night before.  A physical examination was performed and a dental X-ray was taken which failed to reveal any fractures of facial bones or teeth.  It was noted that he had ecchymosis of both upper and lower lips and contusions.

The remaining service treatment records of record do not show any other treatment for, of complaints of, symptoms consistent with a traumatic brain injury or for any psychiatric disability.  Additionally, the May 1975 report of medical examination at separation is silent as to any psychiatric or brain disability.

As stated above, the third element of direct service connection requires evidence of a nexus between the current disorder and the in-service disease or injury.

After separation from service, the evidence of record extensively shows that the Veteran has been diagnosed with, and treated for, schizophrenia since November 1979.  See, e.g., November 1981 U. County Mental Health Center Records.

In a March 2001 buddy statement, GMCS K.H. USN, Ret. indicating that, while serving with the Veteran in the Navy, he observed the Veteran demonstrate mood changes (bipolar).  Specifically, GMCS K.H. recalled one particular occasion where the Veteran "lost control and went after a fellow seaman with a heavy needle gun."

In a March 2002 medical statement, Dr. K.W. discussed the medical probability that a kick to the head could cause paranoia schizophrenia.  However, Dr. K.W. went on to state that, after reviewing the Veteran's medical records, he was unable to ascertain the degree of head injury sustained from the November 1973 in-service incident.  As a result, Dr. K.W. indicated that if the Veteran had, in fact, sustained a significant concussion at that time, then possible sequelae included personality changes, to include paranoid schizophrenia, and seizure disorders.

The Board notes that Dr. K.W.'s March 2002 statement is of diminished probative value as the private physician's opinion merely speculated that if the Veteran had sustained a significant concussion during the in-service altercation, then possible sequelae would include schizophrenia.  See Obert v. Brown, 5 Vet. App. 30 (1993) (finding that a medical opinion expressed in terms of "may" also implies "may or may not" and, therefore, is too speculative to establish medical nexus).  Although this statement lacks probative value in establishing a nexus, on its own, between the Veteran's currently diagnosed schizophrenia and his reported in-service head injury, Dr. K.W.'s statement does have probative value if other medical evidence of record shows that it is at least as likely as not that the severity of the Veteran's head injury, as can be appropriately determined, resulted in the Veteran's schizophrenia.

The Veteran was provided with a VA examination in March 2003.  The diagnosis was paranoid schizophrenia.  The examiner stated that psychiatric records document the existence of auditory hallucinations and paranoid delusions dating back to 1979; four years after Navy discharge.  The examiner indicated that the evidence does not support the notion of brain trauma as an explanation for the Veteran's problems.  However, the examiner opined that "it is at least as likely as not that [the Veteran] entered the prodromal phase of paranoid schizophrenia during service."

The Board notes that the March 2003 VA medical opinion is highly probative, as it represents the conclusions of a medical professional, and is supported by a fully articulated opinion with sound reasoning for the conclusion contributing to the probative value of the opinion.  Additionally, the opinion is based on reliable principles and is supported by other evidence.

A November 2013 VA treatment record details a psychotherapy session.  Following a detailed medical history, a VA psychologist wrote that "to me it seems likely that [the Veteran's] psychiatric symptoms began to develop in the service, concomitant with the stress of a physical trauma, difficulty keeping up with military work, and the loss of his girlfriend all of which occurred during the military."

The Board notes that, from March 2003 to August 2016, the medical opinions and examinations obtained for this claim have previously been found to be inadequate for rating purposes by the Board.  See February 2012 Board Remand (finding that the February 2010, April 2010, and August 2011 VHA expert opinions were inadequate for several reasons, including inadequate rationale and inaccurate factual premise); see also September 2015 Board Remand (finding that the April 2013 VA examination improperly relied on the lack of contemporaneous medical records).

The Veteran was provided with a VA examination in August 2016.  The examiner substantively discussed the Veteran's pertinent medical and military history.  The diagnosis was schizophrenia spectrum, paranoid type.  The examiner opined that it is at least as likely as not that the Veteran's schizophrenia began in or is related to his active duty service.  In support of this determination, the examiner stated that "the overwhelming evidence" reflects that the Veteran sustained a mild head injury in 1973 and, following the head injury, he demonstrated a change in behaviors: he became more easily angered, spoke less, was less sociable, and more paranoid.

The examiner further stated that, because there does not appear to be a significant family history of mental illness, "it can be reasonably posited that the head trauma incurred in service is responsible for some of the Veteran's noted behavioral changes and increased his susceptibility to subsequent injury."

The Board notes that the August 2016 VA medical opinion is highly probative as it was prepared by a licensed clinical psychologist who reviewed the Veteran's pertinent medical and military history, conducted an in-person evaluation, and clearly assessed the nature of his documented psychiatric symptoms in relation to his military service.  Further, the examiner's opinion is based on reliable principles and is supported by other evidence, including buddy/lay statements, prior examinations, the Veteran's contentions, and other evidence of record.

In August 2016, the RO requested a new medical opinion to reconcile the positive nexus opinion provided in the August 2016 VA examination and the negative opinion provided in the July 2013 examination.  In February 2017, a new VA examiner indicated that "there is no nexus between the Veteran's military service and his schizophrenia."  In support of this determination, the examiner indicated that the lack of mental health treatment in the military and the absence of psychiatric problems on his separation examination reflect that the Veteran's reported anger and mood problems were most likely quite mild.

The Board finds that the February 2017 VA medical opinion is of diminished probative value for several reasons.  First, the VA examiner failed not only to reconcile the conflicting medical opinions of record, but the examiner did not even address the findings of the August 2016 VA medical opinion, which was primarily the reason for the RO's request for an additional opinion.  See, e.g., Schroeder v. Brown, 6 Vet. App. 220, 225 (1994) (stating that a thorough and contemporaneous medical examination must consider the records of prior medical examinations and treatment to assure a fully informed examination).  Next, the examiner appears to rely solely on the absence of corroborating evidence in the STRs to rationalize the opinion that there is no connection between the Veteran's schizophrenia and his service.  See Buchanan v. Nicholson, 451 F.3d 1131, 1336 (2006) (finding lack of contemporaneous medical evidence does not serve as an "absolute bar" to service connection).  In fact, even assuming arguendo that the absence of psychiatric problems on the Veteran's separation examination indeed indicates that his reported symptoms were "quite mild," such a finding would seemingly support the March 2003 VA examiner's conclusion that it is at least as likely as not that the Veteran "entered the prodromal phase of paranoid schizophrenia during service."  Therefore, the February 2017 medical opinion is of diminished probative value.  See Sklar v. Brown, 5 Vet. App. 140 (1993) (indicating that the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).

Based on the foregoing reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the most probative evidence of record supports a finding that the Veteran's schizophrenia had its onset during his active military service.  The evidence of record reflects that the Veteran suffered an in-service injury to the head.  While the various medical opinions of record fluctuate as to the degree of head injury needed for such trauma to result in personality changes, to include paranoid schizophrenia, they are largely consistent in the notion that head trauma may lead to such disability.  In this case, the August 2016 VA examiner not only concluded that the Veteran's schizophrenia is related to his reported in-service head trauma, but the examiner based this determination on what was described as a mild head injury.  Additionally, despite reaching a different conclusion regarding brain trauma as the proper explanation for the Veteran's problems, the March 2003 VA examiner still found that it is at least as likely as not that the Veteran entered the prodromal phase of paranoid schizophrenia during service.

There can be no doubt that further inquiry can be undertaken with a view towards development of the claim.  However, in this regard, the Board recognizes that the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the most probative evidence establishes that the Veteran's schizophrenia had its onset during service and, thus, his claim of entitlement to service connection for schizophrenia is warranted.


ORDER

Entitlement to service connection for schizophrenia is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


